Citation Nr: 0020433	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  95-09 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1953 to May 
1956.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Lumbosacral strain is attributable to service.


CONCLUSION OF LAW

Lumbosacral strain was incurred during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a January 1994 rating decision that 
denied service connection for a back condition.  In September 
1999, the Board issued a decision that found the claim well 
grounded, and remanded the appeal for additional development 
and clarification of medical issues.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The appellant's claim for service connection for residuals of 
a low-back injury is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991) for the reasons as set forth 
in the Board's September 1999 decision.  

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Service medical records were obtained and records 
were obtained from private treatment sources.  VA 
examinations were conducted in December 1993.  An additional 
VA examination and medical opinion was obtained in November 
1999 in accordance with the Board's Remand.  The transcript 
of the hearing held before the RO in July 1995 was associated 
with the claims folder.  Furthermore, there is no indication 
from the appellant or his representative that there is 
outstanding evidence which would be relevant to this claim.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true; however, once well-groundedness is established, the 
weight and credibility of the evidence must be assessed.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service medical records revealed that the appellant's spine 
and the musculoskeletal system were normal at the time of his 
entrance examination in May 1953.  In August and September 
1953 he complained of bilateral lumbar backache with 
urination and exercise.  

Service records revealed that the appellant was involved in a 
motor vehicle accident on or about December 21, 1953.  

In July 1954 he complained of a lumbar backache of 3-days 
duration.  There was no spasm of the lumbar muscles and range 
of motion of the lumbar spine was good.  Muscle strain of the 
low back was diagnosed and kidney function appeared normal.  
The spine and musculoskeletal system were normal at the time 
of his separation examination in May 1956.  The appellant 
denied arthritis or any joint abnormality.  A June 1957 
enlistment examination indicated that his spine and 
musculoskeletal system was normal.  He denied arthritis or 
any joint abnormality.

In a November 1993 letter, Dr. B. indicated that he had 
treated the appellant for many years and that he was 
currently seen for conditions including arthritis.  

Private treatment records documented a complaint of lower 
left flank pain in January 1988 and September 1988.

A VA examination was conducted in December 1993.  The 
appellant reported that in 1954 in Korea he was involved in a 
truck wreck and hurt his back.  It was taped and his 
assignment was changed.  In 1974 he had a bicycle accident 
and tore up the nerves in his back.  On examination he moved 
slowly and stiffly.  The back was splinted and flat.  Flexion 
was to 15 degrees, there was no extension, side bending to 10 
degrees and rotation to 5 degrees.  He had tenderness at the 
thoracolumbar junction without radiating pain.  The 
impression pending X-rays was of mixed arthritis with a 
history of low back injury in service, and subsequent 
degenerative and probably disc changes at an unidentified 
level.  Both psoriasis and trauma could contribute.  Gout was 
under control but obesity contributed.  X-rays of the 
lumbosacral spine revealed no displacement or fracture.  
Anterior hypertrophic spurs were noted to a mild degree at 
most levels.

The appellant testified before the RO in July 1995.  The 
accident in service involved a 2.5-ton truck.  He was hauling 
drums of fuel and the truck was full.  He was driving in a 
convoy at 30-35 mph.  The truck in front of him stopped and 
when he applied the brakes he just skidded into the back of 
the other vehicle.  He knew he hurt his back because the fuel 
drums mashed the back of the cab into him.  He was taken to a 
field hospital.  He was taped and given some muscle-relaxers.  
He went for treatment 3-4 times and the company commander 
even offered to send him home or give him a light job.  He 
got a job in the supply room and took the muscle-relaxers for 
a couple of months.  He just quit going to the doctor after a 
while.  The doctor told him that when you hurt your back 
sometimes it would be with you for a lifetime and you just 
had to learn to live and cope with it.  At discharge, his 
back was not examined.  He did not mention the problem at the 
time because he was raised not to go to the doctor when he 
was hurt, unless it was real pain.  After discharge his wife 
treated his back with hot pads.  He saw a chiropractor a few 
times in 1957 or 1958, but he was deceased and his records 
gone.  He would still be treating it that way if he had not 
fallen off his bicycle and aggravated it.  The morning after 
the fall he could not move, and he had to see a doctor.  Now 
it was really bad.

A claims file review and VA examination was conducted in 
November 1999.  The appellant's history indicated that he was 
injured in service in 1954 while driving a truck.  He was 
treated for low back sprain and strain at that time, however 
service medical records were not clear as to the extent of 
the back injury as the papers had been wet and the ink washed 
out.  According to the appellant, he had pain even after 
leaving service.  He stated that he had not sought treatment 
because his family did not seek medical help for every ache 
and pain.  Review of the private medical records that went 
back to 1984 did not reveal any complaints of low back pain 
or a diagnosis related to the lumbosacral spine, however 
arthritis and gout were mentioned.  The appellant complained 
of severe low back pain.  After examination degenerative 
joint disease of the lumbosacral spine was diagnosed.  The 
examiner concluded that while it was possible that the 
veteran might have had continuous pain in the lower back, it 
was obvious that he also had arthritis in the other joints as 
part of the aging process.  It was not possible to 
differentiate the symptomatology reported to VA examiners in 
1993 and that which he was experiencing now or to relate or 
not relate it to the lower back injury he had sustained in 
service.  It was noted that there were no substantiating 
records regarding the bicycle accident in 1974 which might 
determine if it had caused any new lumbosacral injuries, 
although the appellant reported that he underwent a 
myelogram.  Based on the history of the injury sustained in 
service, and the injury of the lumbosacral spine in 1974, and 
age-related osteoarthritic changes in the other joints, and 
the history of gout, the examiner concluded that it was not 
possible to differentiate the extent of the symptomatology 
due to each episode.  It was obvious that he might have had 
chronic low back pain from the low back strain or sprain 
sustained in service.

The Board finds that the evidence supports the claim for 
residuals of a low back injury to include lumbosacral strain.  
Service records documented an inservice motor vehicle 
accident in December 1953.  Muscle strain in the low back was 
diagnosed in July 1954 in service.  Although lumbosacral 
strain or any residuals of the inservice accident were not 
diagnosed thereafter or at separation, the nexus between the 
inservice diagnosis and his current complaints of low back 
pain has been satisfied by evidence of continuity of 
symptomatology under the provisions of 38 C.F.R. § 3.303(b) 
(1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Continuity of symptomatology is shown when a condition is 
noted during service or during an applicable presumptive 
period, and then competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage, 10 Vet. App. at 488 (1997).  
In testimony under oath, the appellant has testified that he 
hurt his lower back at the time of the truck accident, it 
continued to hurt in service, and it continued to hurt after 
service.  Lay testimony is competent when it regards the 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to note his pain and therefore competent to provide 
evidence that he had continuous symptoms of low back pain 
from the time of the inservice injury.

Finally, a competent medical opinion has been submitted that 
links the low back strain diagnosed in service with the 
complaints of subsequent chronic low back pain to his current 
low back pain.  The examiner in November 1999 stated that, 
". . . it was obvious that he might have had chronic low 
back pain from the low back strain or sprain sustained in 
service."  The examiner further indicated that it was 
impossible to differentiate the symptomatology reported to VA 
examiners in 1993 and that which he was experiencing now or 
to relate or not relate it to the lower back injury he had 
sustained in service.  Although hardly a model of clarity or 
certainty, the Board cannot ignore it.  Therefore we find 
that a competent opinion has been furnished that links his 
current low back pain to an inservice injury and lumbosacral 
strain diagnosis, and the Board affords this opinion 
probative value in its consideration.  No competent opinion 
has been furnished that refutes this medical conclusion.  
Therefore, the evidence supports the claim and service 
connection for residuals of a low back injury to include 
lumbosacral strain is warranted.

Post-service diagnoses including degenerative joint disease 
of the lumbosacral spine, arthritis and gout are of record, 
however none of these diagnoses were made in service or 
within one year after separation from service.  No examiner 
has linked degenerative joint disease of the lumbosacral 
spine, arthritis or gout to the inservice accident or 
diagnosis.  Therefore the preponderance of the evidence is 
against service connection for degenerative joint disease of 
the lumbosacral spine, arthritis and gout and there is no 
doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for residuals of a low back injury, to 
include lumbosacral strain is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

